ASSIGNMENT OF RENTS

This Assignment of Rents (this “Assignment”) executed as of the 11th day of May,
2012, by HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC, a Texas limited liability
company, having its address and principal place of business at 2909 Hillcroft,
Ste. 420, Houston, Texas 77057, as assignor (“Grantor”) to TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION, a national banking association, having an address at 2000
McKinney Avenue, Suite 700, Dallas, Texas 75201, as assignee, and its successor
and assigns (“Lender”).

RECITALS

A.                Borrower has executed the Note of even date herewith to Lender
in the original principal amount of $30,000,000.00.

B.                 The Note is secured by the Loan Documents.

C.                 Grantor desires to absolutely and unconditionally assign the
Rents to Lender.


SECTION I

DEFINITIONS


1.1              DEFINITIONS.  AS USED IN THIS ASSIGNMENT, THE FOLLOWING TERMS
HAVE THE FOLLOWING MEANINGS:

“Borrower” means, collectively, Grantor, Hartman Cooper Street Plaza, LLC, a
Texas limited liability company, Hartman Short Term Income Properties XX, Inc.,
a Maryland corporation, and each other Person who from time to time becomes a
Borrower under the Loan Agreement.

“Deed of Trust” means one or more Deeds of Trust, Security Agreement, Financing
Statement, and Absolute Assignment of Rents dated of even date herewith given by
Grantor for the benefit of Lender relating to the Mortgaged Property, as it may
from time to time be amended, extended, supplemented, or restated.

“Event of Default” means any happening or occurrence defined as an Event of
Default in the Loan Agreement.

“Governmental Authority” means all applicable courts, boards, agencies,
commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city, or
otherwise), whether now or hereafter in existence.

“Guarantor” (individually and/or collectively, as the context may require) means
those persons, firms, or entities, if any, designated as Guarantor in the
Guaranty.

“Guaranty” (individually and/or collectively, as the context may require) means
that instrument or those instruments of guaranty, if any, now or hereafter in
effect, from Guarantor to Lender guaranteeing the repayment of all or any part
of the Indebtedness or the satisfaction of, or continued compliance with, the
Obligations, or both as it may from time to time be amended, supplemented, or
restated.

“Improvements” means all buildings, covered garages, air conditioning towers,
open parking areas, structures, fixtures, and other improvements of any kind or
nature, and all additions, alterations, betterments, or appurtenances thereto,
now or at any time hereafter situated, placed, or constructed upon the Land or
any part thereof.

“Indebtedness” means:  (a) the principal of, interest on, or other sums
evidenced by the Note or the Loan Documents; (b) any other amounts, payments, or
premiums payable under the Loan Documents; (c) such additional or future sums
(whether or not obligatory), with interest thereon, as may hereafter be borrowed
or advanced from Lender, its successors or assigns, by Borrower, when evidenced
by a promissory note which, by its terms, is secured by the Deed of Trust, it
being contemplated by Borrower and Lender that such future indebtedness may be
incurred; (d) any and all sums due and owing to the Lender under and pursuant to
the Interest Rate Protection Agreement; and (e) any and all other indebtedness,
obligations, and liabilities of any kind or character of Borrower to Lender, now
or hereafter existing, absolute or contingent, due or not due, arising by
operation of law or otherwise, or direct or indirect, primary or secondary,
joint, several, joint and several, fixed or contingent, secured or unsecured by
additional or different security or securities, including indebtedness,
obligations, and liabilities to Lender of Borrower as a member of any
partnership, joint venture, trust or other type of business association, or
other group, and whether incurred by Borrower as principal, surety, endorser,
guarantor, accommodation party or otherwise, and any and all renewals,
modifications, amendments, restatements, rearrangements, consolidations,
substitutions, replacements, enlargements, and extensions thereof, it being
contemplated by Borrower and Lender that Borrower may hereafter become indebted
to Lender in further sum or sums.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement,
International Swaps and Derivatives Association, Inc. (ISDA) Master Agreement,
or any similar agreement or arrangement now existing or hereafter entered into
by Borrower and Lender in connection with the loan evidenced by the Note to
hedge the risk of variable interest rate volatility or fluctuations of interest
rates, as it may from time to time be amended, supplemented, or restated.

“Land” means all that certain real property or interest therein more
particularly described in Exhibit A, together with all right, title, interest,
and privilege of Grantor in and to (i) all streets, ways, roads, alleys,
easements, rights‑of‑way, licenses, rights of ingress and egress, vehicle
parking rights, and public places, existing or proposed, abutting, adjacent,
used in connection with, or pertaining to such real property or the improvements
thereon; (ii) any strips or gores of real property between such real property
and abutting or adjacent properties; (iii) all air rights, all water and water
rights, sands, gravel, rocks and soil, timber and crops pertaining to such real
property; and (iv) all other appurtenances, reversions, and remainders in or to
such real property.

“Leases” means all leases, master leases, subleases, licenses, concessions, or
other agreements (whether written or oral, or now or hereafter in effect) which
grant to third parties a possessory interest in and to, or the right to use or
occupy, all or any part of the Mortgaged Property, together with all security
and other deposits or payments made in connection therewith.

“Lease Guaranties” means, collectively, all claims and rights under all lease
guaranties, letters of credit, and any other credit given to Grantor or any
predecessor or successor of Grantor by any guarantor in connection with any of
the Leases.

“Lease Rent Notice” means a notice from Lender to any Lessee under a Lease
stating that the License has been terminated and instructing each such Lessee
under a Lease to pay all current and future Rents under the Leases directly to
Lender, and attorn in respect of all other obligations thereunder directly to
Lender.

“Legal Requirements” means all present and future judicial decisions, statutes,
rulings, rules, regulations, permits, certificates, or ordinances of any
Governmental Authority in any way applicable to Grantor, any Guarantor or the
Mortgaged Property.

“Lender’s Agent” means Grantor, solely for the purpose of collecting Rents and
applying Rents as set forth in this Assignment, which agency shall never be
deemed to be that of trustee and beneficiary for any purpose, and which agency
relationship cannot be terminated by Grantor so long as the Loan Documents are
in effect.

“Lessee” means individually or collectively, a lessee or tenant under any of the
Leases.

“License” means a limited non-assignable license, subject to automatic
termination under this Agreement and all other terms and provisions hereof, to
exercise and enjoy all incidences of the status of a lessor with respect to the
Rents, including the right to collect, demand, sue for, attach, levy, recover,
and receive the Rents as Lender’s Agent and to give proper receipts, releases,
and acquittances therefor.

“Loan” means the loan made by Lender to Borrower, evidenced by the Note and
secured by the liens created by the Deed of Trust and the other Loan Documents.

“Loan Documents” means the Note, the Deed of Trust, the Loan Agreement, the
Environmental Indemnity Agreement, the Guaranty, and all other agreements,
documents, and instruments (except for this Assignment) now or hereafter
executed by Grantor or any other Borrower, Guarantor, or any other Person in
connection with the Loan evidenced by the Note or in connection with the payment
of the related Indebtedness or the performance and discharge of the Obligations,
as they may from time to time be amended, supplemented, or restated.

“Mortgaged Property” means the Land, Improvements, Contracts, Leases, and any
interest of Grantor now owned or hereafter acquired in and to, and any portion
of, the Land, Improvements, contracts, and Leases, together with all other
security and collateral of any nature whatsoever, now or hereafter given for the
repayment of the Indebtedness or the performance and discharge of the
Obligations.

“Note” means that certain Promissory Note of even date herewith, executed by
Borrower and payable to the order of Lender in the principal amount of the Loan,
as it may from time to time be amended, supplemented, restated, renewed,
extended, or increased.

“Obligations” means any and all of the covenants, conditions, warranties,
representations, and other obligations (other than the obligation to repay the
Indebtedness) made or undertaken by Borrower, Guarantor, or any other person or
party to the Loan Documents to Lender, the trustee under the Deed of Trust, or
others as set forth in the Loan Documents, the Leases, and in any deed, lease,
sublease, or other form of conveyance, or any other agreement pursuant to which
Grantor is granted a possessory interest in the Mortgaged Property.

“Operating Expenses” means all expenses related to the ownership, operation,
management, repair, and leasing of the Land and Improvements, including ground
lease payments, garage operation expenses, Mortgaged Property insurance charges
and premiums, ad valorem taxes and other impositions, waste prevention costs,
ordinary repairs and maintenance costs, environmental audit costs, property
management fees, security fees, normal accountant fees, reasonable marketing and
promotional expenses, reasonable legal expenses, Lease obligation costs, and
Governmental Authority compliance costs.

“Permitted Exceptions” means the liens, easements, restrictions, security
interests, and other matters as reflected on Exhibit B to the Deed of Trust and
the liens and security interests created by the Loan Documents.

“Person” means any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, limited liability limited
partnership, association, joint venture, trust or any other association or legal
entity, including any public or governmental body, agency, or instrumentality,
as well as any natural person.

“Rents” means all rents, revenues, royalties, income, issues, proceeds, bonus
monies, profits (including all oil and gas or other mineral royalties and
bonuses), accounts, security deposits and other types of deposits (after Grantor
acquires title thereto), and other benefits paid or payable by parties (other
than Grantor) to the contracts or Leases for using, leasing, licensing,
possessing, operating from, residing in, selling, or otherwise enjoying all or
any portion of the Land and Improvements.


1.2              ADDITIONAL DEFINITIONS.  ALL CAPITALIZED TERMS NOT DEFINED IN
THIS AGREEMENT SHALL HAVE THE SAME MEANINGS AS GIVEN THEM IN THE DEED OF TRUST. 
THE INTERPRETIVE PROVISIONS SET FORTH IN SECTION 1.2 OF THE DEED OF TRUST SHALL
APPLY TO THIS AGREEMENT.


SECTION II 


CONSIDERATION


2.1              CONSIDERATION.  THIS ASSIGNMENT IS MADE IN CONSIDERATION OF THE
LOAN AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH IS HEREBY ACKNOWLEDGED.


SECTION III

GRANT AND ASSIGNMENT


3.1              PRESENT ASSIGNMENT.  GRANTOR HEREBY ABSOLUTELY AND
UNCONDITIONALLY GRANTS, BARGAINS, SELLS, AND CONVEYS THE RENTS UNTO LENDER TO
PROVIDE A SOURCE OF FUTURE PAYMENT OF THE INDEBTEDNESS AND THE OBLIGATIONS,
SUBJECT ONLY TO THE LICENSE AND ANY APPLICABLE PERMITTED EXCEPTIONS, IT BEING
THE INTENTION OF GRANTOR AND LENDER THAT THIS CONVEYANCE BE ABSOLUTE,
UNCONDITIONAL, PRESENTLY AND IMMEDIATELY EFFECTIVE, AND NOT A SECURITY FOR THE
REPAYMENT OF THE INDEBTEDNESS AND THE OBLIGATIONS; TO HAVE AND TO HOLD THE RENTS
UNTO LENDER FOREVER AND GRANTOR DOES HEREBY BIND ITSELF, ITS SUCCESSORS, AND
ASSIGNS TO WARRANT AND FOREVER DEFEND THE TITLE TO THE RENTS UNTO LENDER AGAINST
EVERY PERSON WHOMSOEVER LAWFULLY CLAIMING OR TO CLAIM THE SAME OR ANY PART
THEREOF.


3.2              GRANTOR’S LICENSE.  LENDER HEREBY GRANTS TO GRANTOR THE
LICENSE.  GRANTOR WILL RECEIVE ALL RENTS AND HOLD THE SAME ON BEHALF OF LENDER
AS LENDER’S AGENT, AND WILL APPLY THE RENTS SO COLLECTED FIRST TO THE PAYMENT OF
THE INDEBTEDNESS, NEXT TO THE PERFORMANCE AND DISCHARGE OF THE OBLIGATIONS AND
NEXT TO THE PAYMENT OF OPERATING EXPENSES.  THEREAFTER, GRANTOR MAY USE THE
BALANCE OF THE RENTS COLLECTED IN ANY MANNER CONSISTENT WITH THE LOAN
DOCUMENTS.  NEITHER THIS ASSIGNMENT NOR THE RECEIPT OF RENTS BY LENDER (EXCEPT
TO THE EXTENT, IF ANY, THAT LENDER ACTUALLY RECEIVES AND APPLIES SUCH RENTS TO
THE INDEBTEDNESS) SHALL EFFECT A PRO TANTO PAYMENT OF THE INDEBTEDNESS, AND SUCH
RENTS SHALL BE APPLIED BY LENDER AS PROVIDED IN SECTION 3.3.  FURTHERMORE,
LENDER SHALL NOT APPLY ANY SUCH RENTS TO THE INDEBTEDNESS UNTIL THE MONEY IS
ACTUALLY RECEIVED BY LENDER AT THE ADDRESS IN THE INTRODUCTORY PARAGRAPH OF THIS
ASSIGNMENT, OR AT SUCH OTHER PLACE AS LENDER SHALL DESIGNATE IN WRITING, AND
LENDER SHALL NOT APPLY SUCH RENTS TO THE INDEBTEDNESS AFTER TERMINATION OF THE
LICENSE OR AFTER FORECLOSURE OR ANY OTHER TRANSFER OF THE MORTGAGED PROPERTY (OR
PART THEREOF THAT EARNS RENTS) TO LENDER OR ANY OTHER THIRD PARTY.


3.3              RELIANCE UPON LEASE RENT NOTICE.  UPON RECEIPT FROM LENDER OF A
LEASE RENT NOTICE, EACH LESSEE IS AUTHORIZED AND DIRECTED TO PAY DIRECTLY TO
LENDER ALL RENTS THEREAFTER ACCRUING, AND THE RECEIPT OF RENTS BY LENDER SHALL
BE A RELEASE OF SUCH LESSEE TO THE EXTENT OF ALL AMOUNTS SO PAID.  THE RECEIPT
BY A LESSEE OF A LEASE RENT NOTICE SHALL BE SUFFICIENT AUTHORIZATION FOR SUCH
LESSEE TO MAKE ALL FUTURE PAYMENTS OF RENTS DIRECTLY TO LENDER AND EACH SUCH
LESSEE SHALL BE ENTITLED TO RELY ON THE LEASE RENT NOTICE AND SHALL HAVE NO
LIABILITY TO GRANTOR FOR ANY RENTS PAID TO LENDER AFTER RECEIPT OF THE LEASE
RENT NOTICE.  RENTS SO RECEIVED BY LENDER UNDER THIS ASSIGNMENT FOR ANY PERIOD
PRIOR TO FORECLOSURE UNDER THE DEED OF TRUST OR ACCEPTANCE OF A DEED IN LIEU OF
SUCH FORECLOSURE SHALL BE APPLIED BY LENDER TO THE PAYMENT OF THE FOLLOWING (IN
SUCH ORDER AND PRIORITY AS LENDER SHALL DETERMINE):  (A) ALL OPERATING EXPENSES;
(B) ALL EXPENSES INCIDENT TO TAKING AND RETAINING POSSESSION OF THE MORTGAGED
PROPERTY AND/OR COLLECTING RENT AS IT BECOMES DUE AND PAYABLE; AND (C) THE
INDEBTEDNESS.  THE INDEBTEDNESS WILL NOT BE REDUCED UNDER THIS SECTION 3.3
EXCEPT TO THE EXTENT, IF ANY, THAT LENDER ACTUALLY RECEIVES AND APPLIES ANY
RENTS TO THE INDEBTEDNESS IN ACCORDANCE WITH THE PRECEDING SENTENCE.  WITHOUT
IMPAIRING ITS RIGHTS HEREUNDER, LENDER MAY, AT ITS OPTION, AT ANY TIME AND FROM
TIME TO TIME, RELEASE TO GRANTOR ANY RENTS SO RECEIVED BY LENDER.  AS BETWEEN
GRANTOR AND LENDER, AND ANY PERSON CLAIMING THROUGH OR UNDER GRANTOR, OTHER THAN
ANY LESSEE WHO HAS NOT RECEIVED A LEASE RENT NOTICE, THIS ASSIGNMENT IS INTENDED
TO BE ABSOLUTE, UNCONDITIONAL, PRESENTLY AND IMMEDIATELY EFFECTIVE, AND NOT A
SECURITY FOR THE REPAYMENT OF THE INDEBTEDNESS AND THE OBLIGATIONS. THE LEASE
RENT NOTICE IS INTENDED SOLELY FOR THE BENEFIT OF THE LESSEES AND SHALL NEVER
INURE TO THE BENEFIT OF GRANTOR OR ANY PERSON CLAIMING THROUGH OR UNDER GRANTOR,
OTHER THAN A LESSEE WHO HAS NOT RECEIVED SUCH LEASE RENT NOTICE.  GRANTOR SHALL
HAVE NO RIGHT OR CLAIM AGAINST ANY LESSEE FOR THE PAYMENT OF ANY RENTS TO LENDER
HEREUNDER AND GRANTOR WILL INDEMNIFY AND HOLD FREE AND HARMLESS EACH LESSEE FROM
AND AGAINST ALL LIABILITY, LOSS, COST, DAMAGE, OR EXPENSE SUFFERED OR INCURRED
BY SUCH LESSEE BY REASON OF SUCH LESSEE’S COMPLIANCE WITH ANY LEASE RENT NOTICE.


3.4              TERMINATION OF ASSIGNMENT.  UPON PAYMENT IN FULL OF THE
INDEBTEDNESS, THE DELIVERY AND RECORDING OF A RELEASE, SATISFACTION, OR
DISCHARGE OF THE DEED OF TRUST DULY EXECUTED BY LENDER, SUCH RELEASE,
SATISFACTION, OR DISCHARGE SHALL CONSTITUTE A REASSIGNMENT OF THE RENTS TO
GRANTOR AND THIS ASSIGNMENT SHALL TERMINATE.


3.5              COLLECTION OF RENTS.  AT ANY TIME DURING WHICH GRANTOR IS
RECEIVING RENTS DIRECTLY FROM ANY OF THE LESSEES, GRANTOR SHALL, UPON RECEIPT OF
WRITTEN DIRECTION FROM LENDER, MAKE DEMAND AND/OR SUE FOR ALL RENTS DUE AND
PAYABLE UNDER ONE OR MORE LEASES, AS DIRECTED BY LENDER, AS IT BECOMES DUE AND
PAYABLE, INCLUDING RENTS THAT ARE PAST DUE AND UNPAID.  IF GRANTOR FAILS TO TAKE
SUCH ACTION, OR AT ANY TIME DURING WHICH GRANTOR IS NOT RECEIVING RENTS DIRECTLY
FROM LESSEES, LENDER MAY, WITHOUT OBLIGATION, DEMAND, COLLECT AND SUE FOR, IN
ITS OWN NAME OR IN THE NAME OF GRANTOR, ALL RENTS DUE AND PAYABLE UNDER THE
LEASES, AS THEY BECOME DUE AND PAYABLE, INCLUDING RENTS THAT ARE PAST DUE AND
UNPAID.


SECTION IV

REPRESENTATIONS, WARRANTIES, AND COVENANTS


4.1              REPRESENTATIONS AND WARRANTIES.  GRANTOR UNCONDITIONALLY
REPRESENTS AND WARRANTS TO LENDER AS OF THE DATE HEREOF AND AT ALL TIMES DURING
THE TERM OF THIS ASSIGNMENT AS FOLLOWS:


(A)                NO DEFAULT.  (I) GRANTOR HAS DULY AND PUNCTUALLY PERFORMED
EACH AND EVERY MATERIAL TERM, COVENANT, CONDITION, AND WARRANTY OF THE LEASES ON
GRANTOR’S PART TO BE KEPT, OBSERVED, AND PERFORMED; (II) NO DEFAULT HAS OCCURRED
UNDER THE TERMS OR PROVISIONS OF ANY OF THE LEASES; AND (III) NO EVENT HAS
OCCURRED AND IS CONTINUING WHICH, WITH THE LAPSE OF TIME OR THE GIVING OF NOTICE
OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER ANY OF THE LEASES.


(B)               NO MODIFICATION OR ASSIGNMENT OF LEASES; NO PREPAYMENT OR
ASSIGNMENT OF RENTS.  (I) EXCEPT AS DISCLOSED IN THE RENT ROLL DELIVERED TO
LENDER, THE LEASES ARE VALID, UNMODIFIED, AND IN FULL FORCE AND EFFECT; (II)
NEITHER GRANTOR NOR ANY PREDECESSOR LESSOR HAS SOLD, ASSIGNED, TRANSFERRED,
MORTGAGED, OR PLEDGED THE LEASES OR ASSIGNED THE RENTS, WHETHER NOW DUE OR
HEREAFTER TO BECOME DUE; (III) THE RENTS NOW DUE OR TO BECOME DUE FOR ANY
PERIODS SUBSEQUENT TO THE DATE HEREOF HAVE NOT BEEN COLLECTED MORE THAN ONE (1)
MONTH IN ADVANCE AND PAYMENT THEREOF HAS NOT BEEN ANTICIPATED MORE THAN ONE (1)
MONTH IN ADVANCE, WAIVED, RELEASED, DISCOUNTED, SETOFF, OR OTHERWISE DISCHARGED
OR COMPROMISED; (IV) NEITHER GRANTOR NOR ANY PREDECESSOR LESSOR HAS TAKEN ANY
ACTIONS OR EXECUTED ANY INSTRUMENTS THAT COULD PREVENT OR LIMIT LENDER FROM
TAKING ANY ACTIONS OR EXERCISING ANY RIGHTS OR REMEDIES UNDER THIS ASSIGNMENT;
AND (V) GRANTOR HAS NOT RECEIVED ANY FUNDS OR DEPOSITS FROM ANY LESSEE FOR WHICH
CREDIT HAS NOT ALREADY BEEN MADE ON ACCOUNT OF ACCRUED RENTS.


4.2              COVENANTS.  GRANTOR UNCONDITIONALLY COVENANTS WITH LENDER AS
FOLLOWS:


(A)                PERFORMANCE.  (I) GRANTOR SHALL OBSERVE, PERFORM, AND
DISCHARGE, DULY AND PUNCTUALLY, ALL OF THE MATERIAL OBLIGATIONS, TERMS,
COVENANTS, CONDITIONS, AND COVENANTS IN THE LOAN DOCUMENTS AND LEASES; AND (II)
GRANTOR SHALL GIVE PROMPT NOTICE TO LENDER OF ANY FAILURE ON THE PART OF GRANTOR
TO OBSERVE, PERFORM, AND DISCHARGE THE SAME.


(B)               PREPAYMENT OR ASSIGNMENT OF RENTS.  GRANTOR SHALL NOT (I)
RECEIVE NOR COLLECT ANY RENTS FROM ANY PRESENT OR FUTURE LESSEE FOR A PERIOD OF
MORE THAN ONE (1) MONTH IN ADVANCE (WHETHER IN CASH OR BY EVIDENCE OF
INDEBTEDNESS); (II) PLEDGE, TRANSFER, MORTGAGE, OR OTHERWISE ENCUMBER OR ASSIGN
FUTURE PAYMENTS OF RENTS; (III) WITHOUT THE PRIOR CONSENT OF LENDER, WHICH SHALL
NOT BE UNREASONABLY WITHHELD, WAIVE, EXCUSE, CONDONE, DISCOUNT, SETOFF,
COMPROMISE, OR IN ANY OTHER MANNER RELEASE OR DISCHARGE ANY LESSEE OF AND FROM
ANY OBLIGATIONS, COVENANTS, CONDITIONS, AND AGREEMENTS TO BE KEPT, OBSERVED, AND
PERFORMED BY SUCH LESSEE, INCLUDING THE OBLIGATION TO PAY RENTS THEREUNDER IN
THE AMOUNT, MANNER, TIME, AND PLACE SPECIFIED THEREIN; AND (IV) INCUR ANY
INDEBTEDNESS TO ANY LESSEE OR GUARANTOR UNDER ANY LEASE GUARANTY, FOR BORROWED
MONIES OR OTHERWISE, WHICH COULD EVER BE USED AS AN OFFSET AGAINST THE RENTS.


(C)                NO SUBLEASE OR ASSIGNMENT.  GRANTOR SHALL NOT CONSENT TO ANY
SUBLETTING OF THE MORTGAGED PROPERTY OR ANY PART THEREOF, NOR TO ANY ASSIGNMENT
OF ANY LEASE BY ANY LESSEE THEREUNDER, NOR TO ANY ASSIGNMENT OR FURTHER
SUBLETTING OF ANY SUBLEASE, WITHOUT OBTAINING IN EACH INSTANCE THE PRIOR WRITTEN
CONSENT OF LENDER.


(D)               DELIVERY OF LEASES; FURTHER ACTS AND ASSURANCES.  UNTIL THE
INDEBTEDNESS AND THE OBLIGATIONS HAVE BEEN PAID IN FULL AND DISCHARGED, GRANTOR
WILL DELIVER TO LENDER EXECUTED COPIES OF ALL EXISTING AND FUTURE LEASES WHEN
EXECUTED AND WILL TRANSFER AND ASSIGN FUTURE RENTS UPON THE SAME TERMS AND
CONDITIONS AS HEREIN CONTAINED, AND GRANTOR WILL MAKE, EXECUTE, AND DELIVER TO
LENDER, UPON DEMAND AND AT ANY TIME OR TIMES, ALL ASSIGNMENTS AND OTHER
DOCUMENTS AND INSTRUMENTS WHICH LENDER MAY DEEM ADVISABLE TO CARRY OUT THE TRUE
PURPOSE AND INTENT OF THIS ASSIGNMENT.


(E)                SECURITY DEPOSITS.  GRANTOR, AS LENDER’S AGENT, SHALL HOLD
ALL SECURITY DEPOSITS RECEIVED UNDER THE LEASES IN AN ACCOUNT SEPARATE FROM ALL
OTHER FUNDS.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, AND UPON THE WRITTEN
DEMAND BY LENDER, GRANTOR SHALL PAY TO LENDER ALL SECURITY DEPOSITS FOR WHICH
THE LESSOR UNDER THE LEASES SHALL BE LIABLE TO THE LESSEES.  UPON, BUT ONLY TO
THE EXTENT OF, RECEIPT BY LENDER OF SUCH SECURITY DEPOSITS, LENDER SHALL BE
RESPONSIBLE FOR AND LIABLE TO SUCH LESSEES WITH RESPECT TO THE SECURITY
DEPOSITS.


(F)                NOT AN EXECUTORY CONTRACT.  THIS ASSIGNMENT IS NOT AN
EXECUTORY CONTRACT UNDER APPLICABLE LAW AND LENDER OWES NO PERFORMANCE THAT
WOULD MAKE THIS ASSIGNMENT AN EXECUTORY CONTRACT.


SECTION V

REMEDIES


5.1              REMEDIES OF LENDER.


(A)                UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE LICENSE AND
GRANTOR’S RELATIONSHIP AS LENDER’S AGENT TO COLLECT RENTS SHALL AUTOMATICALLY
TERMINATE WITHOUT ANY FURTHER ACTION BY LENDER AND LENDER MAY THEN GIVE THE
LEASE RENT NOTICE TO LESSEES.  IT SHALL NEVER BE NECESSARY FOR LENDER TO
INSTITUTE LEGAL PROCEEDINGS OF ANY KIND WHATSOEVER TO ENFORCE ANY PROVISION OF
THIS ASSIGNMENT.  AFTER THE TERMINATION OF THE LICENSE, ALL RENTS COLLECTED BY
LENDER SHALL BE APPLIED AS SET FORTH IN SECTION 3.3 OF THIS ASSIGNMENT.  NEITHER
THE ENTERING UPON AND TAKING POSSESSION OF THE MORTGAGED PROPERTY OR LENDER’S
COLLECTION OF RENTS AND THE APPLICATION THEREOF UNDER SECTION 3.3 SHALL CURE OR
WAIVE ANY EVENT OF DEFAULT OR NOTICE OF DEFAULT, IF ANY, NOR INVALIDATE ANY
ACTION UNDER SUCH NOTICE.  FAILURE OR DISCONTINUANCE BY LENDER, AT ANY TIME OR
FROM TIME TO TIME, TO COLLECT SAID RENTS SHALL NOT IN ANY MANNER IMPAIR THE
SUBSEQUENT ENFORCEMENT BY LENDER OF THE RIGHT, POWER, AND AUTHORITY HEREIN
GRANTED TO LENDER.  NOTHING CONTAINED HEREIN, NOR THE EXERCISE OF ANY RIGHT,
POWER, OR AUTHORITY HEREIN GRANTED TO LENDER SHALL BE OR SHALL BE CONSTRUED TO
BE, AN AFFIRMATION BY LENDER OF ANY TENANCY, LEASE, OR OPTION, NOR AN ASSUMPTION
OF LIABILITY UNDER, NOR THE SUBORDINATION OF, THE DEED OF TRUST, TO ANY SUCH
TENANCY, LEASE, OR OPTION, NOR AN ELECTION OF JUDICIAL RELIEF, IF ANY SUCH
RELIEF IS REQUESTED OR OBTAINED AS TO THE RENTS, THE MORTGAGED PROPERTY, OR ANY
COLLATERAL GIVEN BY GRANTOR TO LENDER.


(B)               IN ADDITION, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
LENDER, AT ITS OPTION, MAY (I) COMPLETE ANY CONSTRUCTION ON THE MORTGAGED
PROPERTY IN SUCH MANNER AND FORM AS LENDER DEEMS ADVISABLE; (II) EXERCISE ALL
RIGHTS AND POWERS OF GRANTOR, INCLUDING THE RIGHT TO DEMAND, SUE FOR, COLLECT,
AND RECEIVE ALL RENTS; (III)  REQUIRE GRANTOR TO PAY MONTHLY IN ADVANCE TO
LENDER THE FAIR AND REASONABLE RENTAL VALUE FOR GRANTOR’S USE AND OCCUPANCY OF
ANY PART OF THE MORTGAGED PROPERTY, OR REQUIRE GRANTOR TO VACATE AND SURRENDER
SUCH POSSESSION OF THE MORTGAGED PROPERTY TO LENDER AND, IN DEFAULT THEREOF,
GRANTOR MAY BE EVICTED BY SUMMARY PROCEEDINGS OR OTHERWISE.


(C)                LENDER MAY TAKE ANY ACTION TO RECOVER ANY OF THE
INDEBTEDNESS, TO RESORT TO ANY SECURITY FOR THE REPAYMENT OF THE INDEBTEDNESS,
OR TO ENFORCE ANY COVENANT HEREOF WITHOUT PREJUDICE TO THE RIGHT OF LENDER
THEREAFTER TO ENFORCE ITS RIGHTS UNDER THIS ASSIGNMENT.  THE RIGHTS AND ACTIONS
OF LENDER UNDER THIS ASSIGNMENT OR THE LOAN DOCUMENTS SHALL BE SEPARATE,
DISTINCT, AND CUMULATIVE AND NONE SHALL BE GIVEN EFFECT TO THE EXCLUSION OF THE
OTHERS.


5.2              WAIVER OF GRANTOR.  GRANTOR ABSOLUTELY, UNCONDITIONALLY, AND
IRREVOCABLY WAIVES ALL RIGHTS TO ASSERT ANY SETOFF, COUNTERCLAIM, OR CROSS-CLAIM
OF ANY NATURE WHATSOEVER REGARDING THE OBLIGATIONS OF GRANTOR UNDER THIS
ASSIGNMENT OR THE LOAN IN ANY ACTION OR PROCEEDING BROUGHT BY LENDER TO COLLECT
ANY SUCH OBLIGATIONS OR TO ENFORCE AND REALIZE UPON THE LIENS AND SECURITY
INTERESTS CREATED BY ANY OF THE LOAN DOCUMENTS (PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT BE DEEMED A WAIVER OF GRANTOR’S RIGHT TO ASSERT ANY
COMPULSORY COUNTERCLAIM IF SUCH COUNTERCLAIM IS COMPELLED UNDER LOCAL LAW OR
RULE OF PROCEDURE, NOR SHALL THE FOREGOING BE DEEMED A WAIVER OF GRANTOR’S RIGHT
TO ASSERT ANY CLAIM WHICH WOULD CONSTITUTE A DEFENSE, SETOFF, COUNTERCLAIM, OR
CROSS-CLAIM OF ANY NATURE WHATSOEVER AGAINST LENDER IN ANY SEPARATE ACTION OR
PROCEEDING).


5.3              RELEASE OF SECURITY.  LENDER MAY TAKE OR RELEASE ANY SECURITY
FOR THE PAYMENT OF THE INDEBTEDNESS, MAY RELEASE ANY PARTY PRIMARILY OR
SECONDARILY LIABLE THEREFOR, AND MAY APPLY ANY SECURITY HELD BY LENDER TO THE
REDUCTION OR SATISFACTION OF THE INDEBTEDNESS WITHOUT PREJUDICE TO ANY OF ITS
RIGHTS UNDER THIS ASSIGNMENT.


5.4              NON‑WAIVER OF LENDER.  NOTHING CONTAINED IN THIS ASSIGNMENT AND
NO ACTION OR OMISSION BY LENDER UNDER THIS ASSIGNMENT SHALL BE DEEMED A WAIVER
BY LENDER OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS, AND THIS
ASSIGNMENT IS MADE AND ACCEPTED WITHOUT PREJUDICE TO ANY OF LENDER’S RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS.  LENDER’S EXERCISE OF ITS RIGHTS GRANTED IN
SECTION 5.1 OF THIS ASSIGNMENT AND THE COLLECTION AND APPLICATION OF THE RENTS
SHALL NOT BE CONSIDERED A WAIVER BY LENDER OF ANY DEFAULT BY GRANTOR UNDER THE
LEASES, THIS ASSIGNMENT, OR THE LOAN DOCUMENTS.  THE FAILURE OF LENDER TO INSIST
UPON STRICT PERFORMANCE OF ANY TERM HEREOF SHALL NOT BE DEEMED TO BE A WAIVER OF
ANY TERM OF THIS ASSIGNMENT.  GRANTOR SHALL NOT BE RELIEVED OF GRANTOR’S
OBLIGATIONS HEREUNDER BY REASON OF:  (A) THE FAILURE OF LENDER TO COMPLY WITH
ANY REQUEST OF GRANTOR OR ANY OTHER PARTY TO TAKE ANY ACTION TO ENFORCE ANY OF
THE PROVISIONS HEREOF OR OF THE LOAN DOCUMENTS; (B) THE RELEASE, REGARDLESS OF
CONSIDERATION, OF ANY OF THE MORTGAGED PROPERTY; OR (C) ANY AGREEMENT OR
STIPULATION BY LENDER EXTENDING THE TIME OF PAYMENT OR OTHERWISE MODIFYING OR
SUPPLEMENTING THE TERMS OF THIS ASSIGNMENT OR ANY OF THE LOAN DOCUMENTS.      


SECTION VI

FURTHER ASSURANCES/NO LIABILITY


6.1              FURTHER ASSURANCES.  GRANTOR WILL, AT ITS SOLE EXPENSE, MAKE,
EXECUTE, ACKNOWLEDGE, AND DELIVER ALL SUCH FURTHER ACTS, CONVEYANCES,
ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS, AND ASSURANCES (A) THAT LENDER
SHALL FROM TIME TO TIME REQUIRE FOR THE BETTER ASSURING, CONVEYING, ASSIGNING,
TRANSFERRING, AND CONFIRMING UNTO LENDER THE PROPERTY AND RIGHTS INTENDED TO BE
ASSIGNED NOW OR IN THE FUTURE, (B) THAT GRANTOR MAY NOW OR IN THE FUTURE BECOME
BOUND TO CONVEY OR ASSIGN TO LENDER, (C) TO CARRY OUT THE INTENTION OR
FACILITATE THE PERFORMANCE OF THE TERMS OF THIS ASSIGNMENT, OR (D) TO FILE,
REGISTER, OR RECORD THIS ASSIGNMENT.  ON DEMAND, GRANTOR WILL EXECUTE AND
DELIVER, AND HEREBY AUTHORIZES LENDER TO EXECUTE IN THE NAME OF GRANTOR, TO THE
EXTENT LENDER MAY LAWFULLY DO SO, ONE OR MORE ASSIGNMENTS, CONVEYANCES, OR
TRANSFERS TO EVIDENCE MORE EFFECTIVELY THE ASSIGNMENTS OR OTHER AGREEMENTS
HEREIN CONTAINED ON THE PART OF GRANTOR.


6.2              NO LIABILITY OF LENDER.  THIS ASSIGNMENT SHALL NOT BE CONSTRUED
TO BE AN ASSUMPTION OF, OR TO BIND LENDER TO THE PERFORMANCE OF, ANY OF THE
COVENANTS, CONDITIONS, OR PROVISIONS CONTAINED IN ANY LEASE OR LEASE GUARANTY OR
OTHERWISE IMPOSE ANY OBLIGATION UPON LENDER.  LENDER SHALL NOT BE LIABLE FOR ANY
LOSS SUSTAINED BY GRANTOR RESULTING FROM LENDER’S FAILURE TO LEASE ANY OF THE
MORTGAGED PROPERTY AFTER AN EVENT OF DEFAULT OR FROM ANY OTHER ACT OR OMISSION
OF LENDER IN MANAGING THE MORTGAGED PROPERTY AFTER AN EVENT OF DEFAULT, UNLESS
SUCH LOSS IS CAUSED BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF LENDER. 
THIS ASSIGNMENT SHALL NOT OPERATE TO PLACE ANY OBLIGATION OR LIABILITY FOR THE
CONTROL, CARE, MANAGEMENT, OR REPAIR OF THE MORTGAGED PROPERTY UPON LENDER, NOR
FOR THE CARRYING OUT OF ANY OF THE TERMS AND CONDITIONS OF THE LEASES OR ANY
LEASE GUARANTIES; NOR SHALL IT OPERATE TO MAKE LENDER RESPONSIBLE OR LIABLE FOR
ANY WASTE COMMITTED ON THE MORTGAGED PROPERTY BY THE TENANTS OR ANY OTHER
PARTIES OR FOR ANY DANGEROUS OR DEFECTIVE CONDITION OF THE MORTGAGED PROPERTY,
INCLUDING THE PRESENCE OF ANY HAZARDOUS SUBSTANCES (AS DEFINED IN THAT CERTAIN
ENVIRONMENTAL INDEMNITY AGREEMENT DATED AS OF MAY __, 2012, EXECUTED BY GRANTOR
IN FAVOR OF LENDER), OR FOR ANY NEGLIGENCE IN THE MANAGEMENT, UPKEEP, REPAIR, OR
CONTROL OF THE MORTGAGED PROPERTY RESULTING IN LOSS, INJURY, OR DEATH TO ANY
TENANT, LICENSEE, EMPLOYEE, OR STRANGER.


6.3              GRANTOR’S INDEMNITIES.  GRANTOR AGREES TO INDEMNIFY, DEFEND AND
HOLD LENDER AND ITS AGENTS, REPRESENTATIVES, AND EMPLOYEES FREE AND HARMLESS
FROM AND AGAINST ALL LIABILITY, LOSS, COST, DAMAGE, OR EXPENSE WHICH LENDER AND
ITS AGENTS, REPRESENTATIVES, AND EMPLOYEES MAY INCUR UNDER OR BY REASON OF THIS
ASSIGNMENT OR IN RELATION TO THE RENTS, OR FOR ANY ACTION TAKEN BY LENDER OR ITS
AGENTS, REPRESENTATIVES, OR EMPLOYEES HEREUNDER, OR BY REASON OR IN DEFENSE OF
ALL CLAIMS AND DEMANDS WHATSOEVER THAT MAY BE ASSERTED AGAINST LENDER AND ITS
AGENTS, REPRESENTATIVES, AND EMPLOYEES ARISING OUT OF THE LEASES OR THE LEASE
GUARANTIES, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY CLAIM BY ANY
LESSEE OF CREDIT FOR RENTS PAID TO AND RECEIVED BY GRANTOR, BUT NOT DELIVERED TO
LENDER OR ITS AGENTS, REPRESENTATIVES, OR EMPLOYEES, FOR ANY PERIOD UNDER ANY
LEASE MORE THAN ONE (1) MONTH IN ADVANCE OF THE DUE DATE THEREOF.  IF LENDER OR
ITS AGENTS, REPRESENTATIVES, OR EMPLOYEES INCURS ANY SUCH LIABILITY, LOSS, COST,
DAMAGE, OR EXPENSE, THE AMOUNT THEREOF, INCLUDING REASONABLE ATTORNEYS’ FEES,
WITH INTEREST THEREON AT THE DEFAULT RATE SPECIFIED IN THE NOTE, SHALL BE
PAYABLE BY GRANTOR TO LENDER IMMEDIATELY, WITHOUT DEMAND, AND SHALL BE SECURED
BY ALL SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE INDEBTEDNESS AND THE
OBLIGATIONS, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, THE LIEN AND
SECURITY INTEREST OF THE DEED OF TRUST; PROVIDED, HOWEVER, THAT THE RENTS ARE
NOT AND SHALL NOT BE SECURITY FOR THE LIABILITY OF GRANTOR, IF ANY, UNDER THIS
SECTION.


6.4              NO MORTGAGEE IN POSSESSION.  NOTHING IN THIS ASSIGNMENT SHALL
CAUSE LENDER TO BE CONSIDERED A “MORTGAGEE IN POSSESSION” IN THE ABSENCE OF
LENDER TAKING ACTUAL POSSESSION OF THE MORTGAGED PROPERTY.  GRANTOR SHALL NOT
ASSERT OR ENFORCE ANY LIABILITY AGAINST LENDER FOR THE EXERCISE OF THE POWERS
HEREIN GRANTED TO LENDER, ALL SUCH LIABILITY BEING EXPRESSLY WAIVED AND RELEASED
BY GRANTOR.


SECTION VII

APPLICABLE LAW


7.1              GOVERNING LAW; VENUE.  THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS; PROVIDED THAT
LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW.  THIS ASSIGNMENT HAS BEEN
ENTERED INTO IN DALLAS COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL PURPOSES IN
DALLAS COUNTY, TEXAS.  THE PARTIES HEREBY AGREE THAT ANY LAWSUIT, ACTION, OR
PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE) ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED
THEREBY, OR THE ACTIONS OF LENDER IN THE NEGOTIATION, ADMINISTRATION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT IN A STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION LOCATED IN DALLAS COUNTY, TEXAS.  GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND
(C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM.


7.2              PROVISIONS SUBJECT TO APPLICABLE LAW.  ALL RIGHTS, POWERS, AND
REMEDIES PROVIDED IN THIS ASSIGNMENT MAY BE EXERCISED ONLY TO THE EXTENT THAT
THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISIONS OF LAW AND ARE
INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL NOT RENDER THIS
ASSIGNMENT INVALID, UNENFORCEABLE, OR NOT ENTITLED TO BE RECORDED, REGISTERED,
OR FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAWS.


SECTION VIII

MISCELLANEOUS PROVISIONS


8.1              DUPLICATE ORIGINALS; COUNTERPARTS.  TO FACILITATE EXECUTION,
THIS ASSIGNMENT MAY BE EXECUTED IN AS MANY COUNTERPARTS AS MAY BE CONVENIENT OR
REQUIRED.  IT SHALL NOT BE NECESSARY THAT THE SIGNATURE AND ACKNOWLEDGMENT OF,
OR ON BEHALF OF, EACH PARTY, OR THAT THE SIGNATURE AND ACKNOWLEDGMENT OF ALL
PERSONS REQUIRED TO BIND ANY PARTY, APPEAR ON EACH COUNTERPART.  ALL
COUNTERPARTS SHALL COLLECTIVELY CONSTITUTE A SINGLE INSTRUMENT.  IT SHALL NOT BE
NECESSARY IN MAKING PROOF OF THIS ASSIGNMENT TO PRODUCE OR ACCOUNT FOR MORE THAN
A SINGLE COUNTERPART CONTAINING THE RESPECTIVE SIGNATURES AND ACKNOWLEDGMENT OF,
OR ON BEHALF OF, EACH OF THE PARTIES HERETO.  ANY SIGNATURE AND ACKNOWLEDGMENT
PAGE TO ANY COUNTERPART MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT IMPAIRING
THE LEGAL EFFECT OF THE SIGNATURES AND ACKNOWLEDGMENTS THEREON AND THEREAFTER
ATTACHED TO ANOTHER COUNTERPART IDENTICAL THERETO EXCEPT HAVING ATTACHED TO IT
ADDITIONAL SIGNATURE AND ACKNOWLEDGMENT PAGES.


8.2              NOTICES.  WHENEVER ANY NOTICE IS REQUIRED OR PERMITTED TO BE
GIVEN UNDER THE TERMS OF THIS ASSIGNMENT, THE SAME SHALL BE EFFECTIVE WHEN GIVEN
IN ACCORDANCE WITH THE TERMS OF SECTION 7.13 OF THE DEED OF TRUST.


8.3              JOINT AND SEVERAL LIABILITY.  IF BORROWER CONSISTS OF MORE THAN
ONE PERSON, EACH SHALL BE JOINTLY AND SEVERALLY LIABLE TO PERFORM THE
OBLIGATIONS OF GRANTOR UNDER THIS ASSIGNMENT.


8.4              HEADINGS, ETC.  THE HEADINGS AND CAPTIONS OF VARIOUS PARAGRAPHS
OF THIS ASSIGNMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.


8.5              RECITALS.  THE RECITAL AND INTRODUCTORY PARAGRAPHS OF THIS
ASSIGNMENT ARE A PART HEREOF, FORM A BASIS FOR THIS ASSIGNMENT, AND SHALL BE
CONSIDERED PRIMA FACIE EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO HEREIN.


8.6              SOLE DISCRETION OF LENDER.  WHEREVER THIS ASSIGNMENT CALLS FOR
LENDER TO (A) EXERCISE ANY RIGHT TO APPROVE OR DISAPPROVE, (B) DETERMINE THAT
ANY ARRANGEMENT OR TERM IS SATISFACTORY TO LENDER, OR (C) MAKE ANY OTHER
DECISION OR DETERMINATION, ALL DECISIONS OF LENDER TO APPROVE OR DISAPPROVE, ALL
DECISIONS THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY, AND
ALL OTHER DECISIONS AND DETERMINATIONS MADE BY LENDER SHALL BE WITHIN THE
REASONABLE DISCRETION OF LENDER, AND SAID APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.


8.7              EXPENSES OF GRANTOR.  WHEREVER THIS ASSIGNMENT REQUIRES GRANTOR
TO PAY ANY EXPENSES, SUCH EXPENSES SHALL INCLUDE REASONABLE LEGAL FEES AND
DISBURSEMENTS OF LENDER, WHETHER WITH RESPECT TO RETAINED FIRMS, THE
REIMBURSEMENT OF THE EXPENSES FOR IN‑HOUSE STAFF, OR OTHERWISE.


8.8              SURVIVAL OF OBLIGATIONS.  THE PROVISIONS OF THIS ASSIGNMENT
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS ASSIGNMENT AND THE CONSUMMATION
OF THE LOAN AND SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL THE TERMINATION OF
THIS ASSIGNMENT; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 8.8
SHALL LIMIT THE OBLIGATIONS OF GRANTOR AS OTHERWISE SET FORTH HEREIN.


8.9              RECORDING AND FILING.  GRANTOR WILL CAUSE THIS ASSIGNMENT (AS
REQUESTED BY LENDER) AND ALL AMENDMENTS AND SUPPLEMENTS THERETO AND
SUBSTITUTIONS THEREFOR TO BE RECORDED, FILED, RE‑RECORDED, AND RE-FILED IN SUCH
MANNER AND IN SUCH PLACES AS LENDER SHALL REASONABLY REQUEST, AND WILL PAY ALL
SUCH RECORDING, FILING, RE‑RECORDING, AND RE-FILING TAXES, FEES, AND OTHER
CHARGES.


8.10          FINAL AGREEMENT; AMENDMENT.  THIS ASSIGNMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AND ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.  THIS
ASSIGNMENT MAY ONLY BE AMENDED OR WAIVED BY AN INSTRUMENT IN WRITING SIGNED BY
THE PARTIES HERETO.


8.11          WAIVER OF TRIAL BY JURY.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, LENDER AND GRANTOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF
LENDER IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.11.


8.12          SUCCESSORS AND ASSIGNS.  THE TERMS AND PROVISIONS OF THIS
ASSIGNMENT SHALL INURE TO THE BENEFIT OF LENDER AND ANY SUBSEQUENT HOLDER OF THE
NOTE AND SHALL BE BINDING UPON GRANTOR, ITS HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, AND ASSIGNS AND ANY SUBSEQUENT OWNER OF THE MORTGAGED PROPERTY.

[Signature page follows.]

 

 


EXECUTED to be effective as of the date first written above.

GRANTOR:

HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC, a Texas limited liability company

 

By:                                                                 

            Allen R. Hartman, President

 

STATE OF TEXAS                §
                                                §
COUNTY OF HARRIS         §

This instrument was acknowledged before me on the __ day of May, 2012, by Allen
R. Hartman, as President of Hartman Richardson Heights Properties, LLC, a Texas
limited liability company, on behalf of said entity.

[S E A L]                                                       
                                                                                   
                                                                        Notary
Public, State of Texas
My Commission Expires:
                                                                       
                                                                                   
______________________                            Printed Name of Notary Public


EXHIBIT A

Legal Description of Land

Fieldnotes for 18.2310 acres of land out of the Lavinia McCommas Survey,
Abstract No. 927 in Dallas County, Texas, consisting of a part of Lot 1 of the
Final Plat of Lot 1, Richardson Heights Village Shopping Center, the map or plat
thereof recorded in Volume 87089, Page 3530 of the Map Records of Dallas County,
all of Lot 2A of Richardson Heights Village Shopping Center, the map or plat
thereof recorded in Volume 200153, Page 00001 of the said Map Records, and all
of Lot 3 of the Final Plat of Lot 3, Richardson Heights Village Shopping Center,
the map or plat thereof recorded in Volume 85026, Page 1728 of the said Deed
Records, and being that same tract of land conveyed to Hartman Richardson
Heights Properties, LLC and described as “Tract I (16.8506 acres), Tract II
(0.7366 acre), and Tract III (0.6438 acre)” in deed recorded under County
Clerk’s File No. 201000330629 of the Official Public Records of Dallas County, 
said 18.2310 acres of land being more particularly described by metes and bounds
as follows:

BEGINNING at a “P-K” nail in concrete set in the Northwest line of North Central
Expressway (U.S. Highway No. 75, 300 feet wide at this point) for the most
Southerly or Southeast corner of said Lot 1 and the herein described tract, said
point also being in the Northeast line of a 15 foot wide public alley dedicated
as a part of Richardson Heights Second Installment, the map or plat thereof
recorded in Volume 23, Page 135 of the said Map Records;

Thence, North 55º14’00” West, 597.75 feet with the Northeast line of the said 15
foot wide public alley and the Southwest line of said Lot 1 to an “X” in
concrete found at a point of curve to the right, having a radius of 81.05 feet
and a central angle of 55º00’00”;  

Thence, continuing with the Northeast line of the said 15 foot wide public alley
and the Southwest line of said Lot 1, and with the said curve to the right
having a radius of 81.05 feet (chord bearing North 27º44’00” West, 74.85 feet),
an arc distance of 77.80 feet to an “X” in concrete found at a point of
tangency;

Thence, continuing with the East line of the said 15 foot wide public alley and
the West line of said Lot 1, North 00º14’00” West, 671.75 feet to a “P-K” nail
in concrete set in the South line of Belt Line Road (100 feet wide at this
point) for the Northwest corner of said Lot 1 and the herein described tract;

Thence, North 89º44’00” East with the South line of said Belt Line Road and the
North line of said Lot 1, at 588.80 feet passing an exterior ell corner of said
Lot 1 and the Northwest corner of said Lot 3, and continuing with the North line
of said Lot 3 in all, a total distance of 768.80 feet to a “P-K” nail in
concrete set for an exterior ell corner of the herein described tract;

Thence, South 00º16’00” East, 10.00 feet with the East line of said Lot 3 and
the common line of said Belt Line Road to a 5/8 inch steel rod with cap set for
an interior ell corner of the herein described tract, said point being an
exterior ell corner of said Lot 1;

Thence, North 89º44’00” East, 157.20 feet with the North line of said Lot 1 to a
“P-K” nail in concrete set for the most Northerly Northeast corner of said Lot 1
and the herein described tract, said point also being in the West line of that
certain 0.37 acre tract of land conveyed to BM Capital Group, Ltd., as described
in deed recorded in Volume 2004158, Page 10155 of the said Official Public
Records; 

Thence, South 00º16’00” East with the West line of the said 0.37 acre tract and
the East line of said Lot 1, at 44.08 feet passing the most Northerly Northeast
corner of said Lot 2A, and continuing with an Easterly line of said Lot 2A in
all, a total distance of 110.00 feet to a “P-K” nail in concrete set for an
interior ell corner of said Lot 2A and the herein described tract, said point
also being the Southwest corner of the said 0.37 acre tract;

Thence, South 77º14’00” East, 118.58 feet with a Northerly line of said Lot 2A
and the South line of the said 0.37 acre tract to a “P-K” nail in concrete set
in the Westerly line of said North Central Expressway (right-of-way varies at
this point) for the most Easterly Northeast corner of said Lot 2A and the herein
described tract, said point also being the Southeast corner of the said 0.37
acre tract;

Thence, South 08º47’00” West, 63.09 feet with the Westerly line of said North
Central Expressway and the Easterly line of said Lot 2A to a brass (TxDOT) disc
in concrete (control monument) found at an angle point;

Thence, continuing with the Northwesterly line of said North Central Expressway
and the Southeasterly line of said Lot 2A, South 27º33’00” West, at 78.40 feet
passing the Southeast corner of said Lot 2A  and a re-entrant corner of said Lot
1, and continuing with the Southeast line of said Lot 1 in all, a total distance
of 323.60 feet to a 3/4 inch steel rod with cap set at a point of non-tangent
curve to the right, having a radius of 5593.03 and a central angle of 07º02’03”,
from which point, a found brass (TxDOT) disc in concrete bears North 32º07’
East, 3.25 feet;

Thence, continuing with the Northwesterly line of said North Central Expressway
and the Southeasterly line of said Lot 1, and with the said curve to the right
having a radius of 5593.03 feet (chord bearing South 31º04’59” West, 686.23
feet), an arc distance of 686.65 to the PLACE OF BEGINNING and containing
18.2310 acres or 794,144 square feet of land, more or less.